        Case 2:19-cr-00057-HCN Document 78 Filed 07/29/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
ROSE E. GIBSON, Special Litigation Counsel, Civil Rights Division
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 524-5682 • Facsimile: (801) 325-3387


                     IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                 :               Case No. 2:19-cr-00057

                    Plaintiff,            :
                                                  NOTICE PURSUANT TO FEDERAL
      vs.                                 :          RULE OF EVIDENCE 609

ALAN DALE COVINGTON,                      :

                    Defendant.            :            Judge Howard C. Nielson, Jr.



      The United States of America gives notice that if the defendant testifies, the United

States intends to cross-examine the defendant concerning convictions that meet the

requirements set by 609(a). More specifically, the United States intends to cross examine

the defendant regarding the following convictions pursuant to Federal Rule of Evidence

609(a)(1):

      • Attempted Aggravated Assault, a Third Degree Felony, Case No. 061904350.
        The sentence expired on July 20, 2011.

      • Domestic Violence in Presence of Minor, a Third Degree Felony, Case No.
        061904350. The sentence expired on July 20, 2011.

      • Violation of a Protective Order, a Third Degree Felony, Case 071907209. The
        sentence expired on February 25, 2013.
         Case 2:19-cr-00057-HCN Document 78 Filed 07/29/19 Page 2 of 2



       All of the above-described convictions are for crimes punishable by imprisonment

for more than one year and “must be admitted in a criminal case in which the witness is a

defendant, if the probative value of the evidence outweighs its prejudicial effect to that

defendant.” See F.R.E. 609(a)(1)(B).



       RESPECTFULLY SUBMITTED this 29th day of July 2019.

                                                  JOHN W. HUBER
                                                  United States Attorney

                                                  /s/ J. Drew Yeates
                                                  J. DREW YEATES
                                                  Assistant United States Attorney

                                                  /s/ Rose E. Gibson
                                                  ROSE E. GIBSON
                                                  Special Litigation Counsel
                                                  Civil Rights Division
                                                  Department of Justice




                                              2
